Citation Nr: 0831542	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  05-32 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to May 
1967.  He died in April 2003.  The appellant is his surviving 
spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The Board notes that the March 2004 rating 
decision adjudicated the issue of entitlement to service 
connection for the cause of the veteran's death, but did not 
specifically address the issue of entitlement to DIC under 
the provisions of 38 U.S.C. § 1318.  The April 2004 notice 
letter denied entitlement to DIC, and the issue of 
entitlement to DIC under the provisions of 38 U.S.C. § 1318 
was addressed in the August 2005 statement of the case (SOC).  
The appellant included it in her December 2005 VA Form 9.  As 
such, the Board finds that the issue of entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318 is properly before 
it at this time.  


FINDINGS OF FACT

1.  The veteran's death certificate lists the cause of death 
as arteriosclerotic cardiovascular disease (ASCVD), due to 
(or as a consequence of) Alzheimer's disease.  

2.  The veteran's above-the-knee amputation of the right leg 
was related to his service-connected total right hip 
arthroplasty.

3.  The grant of service connection for the cause of the 
veteran's death renders moot the claim of entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have been met.  38 U.S.C.A. §§ 1110, 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2007).  

2.  The appellant's claim for entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. §§ 
511(a), 1318, 7104 (West 2002); 38 C.F.R. §§ 3.22, 20.101, 
20.1106 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dependency and Indemnity Compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2007).

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a) 
(2007).  A disability is the principal cause of death if it 
was the immediate or underlying cause of death, or was 
etiologically related to the death.  38 C.F.R. § 3.312(b) 
(2007).  A disability is a contributory cause of death if it 
contributed substantially or materially to the cause of 
death, combined to cause death, aided or lent assistance to 
producing death.  38 C.F.R. § 3.312(c) (2007).

Service connection will be granted if the evidence shows that 
a disease or injury resulting in current disability was 
incurred during active service or, if pre-existing, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Service connection may be granted 
for a disability diagnosed after discharge when all the 
evidence establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d) (2007).  

Service connection is also provided for a disability which is 
proximately due to, or the result of, a service-connected 
disease or injury, including on the basis of aggravation.  38 
C.F.R. § 3.310 (2007); Allen v. Brown, 7 Vet. App. 439 
(1995).  A provision under 38 C.F.R. § 3.310 mandates that 
service connection be granted for ischemic heart disease or 
other cardiovascular disease developing in a veteran with a 
service-connected above the knee amputation of one leg.  38 
C.F.R. § 3.310 (c) (2007).   The term "develop" is defined, 
in pertinent part, as to cause to expand or grow gradually.  
See Webster's II New College Dictionary 316 (4th ed. 2005).

The appellant contends that the veteran's death was related 
to his service-connected status post total hip arthroplasty 
for traumatic DJD, residuals of fracture of right hip with 
one inch leg shortening.  More specifically, she asserts that 
a right above-knee amputation was necessary due to the 
severity of the veteran's heart condition and that if his leg 
had not been amputated and could have been repaired by normal 
means, the veteran would still be alive.  Appellant further 
contends that the surgery caused the veteran's health to 
deteriorate, which also caused his death.  See August 2003 VA 
Form 21-4138; June 2004 notice of disagreement (NOD); October 
2005 VA Form 9; July 2008 hearing transcript.  

In pertinent part, the evidence shows that the veteran was 
seen on December 5, 2002 with a complete transverse femur 
periprosthetic fracture on his right leg.  The examining 
physician reported having a long discussion with the 
veteran's wife and another physician about the difficulty of 
the situation to surgically repair, as it would require 
extensive surgery with the concordant risk of general 
anesthesia in a patient who was frail and bed-bound to begin 
with.  The options were to proceed with surgery versus 
conservative therapy for pain control with the knowledge that 
pain may be difficult to assess and that this would be an 
unstable joint.  The veteran's wife elected to defer surgery.  
See record from North Oaks.  A December 9, 2002 consultation 
report indicates that after considering the options, the 
veteran's wife decided to proceed with surgical intervention 
in the form of right above-the-knee amputation.  The plan was 
to amputate below the right hip prosthesis through the 
fracture site.  The risks, to include, but not limited to, 
infection, deep vein thrombosis, pulmonary embolus, and 
perioperative mortality, were explained to the veteran's 
wife; she voiced understanding and a desire to proceed.  See 
id.  

The veteran was admitted to North Oaks between December 5, 
2002 and December 13, 2002.  The amputation was performed on 
December 9, 2002 without complication.  The veteran's other 
medical problems basically remained stable throughout his 
hospital course.  He was subsequently transferred to an 
emergency care unit (ECU) for rehabilitation on December 13, 
2002, where he remained until his discharge home on December 
24, 2002.  See North Oaks operative/procedure note and 
discharge summaries.  

The RO sought a VA medical opinion to address appellant's 
contentions, which was provided in January 2004.  The VA 
examiner indicated that available records were reviewed and 
that the veteran had sustained a periprosthetic fracture of 
the right femur.  The examiner reported that 
"periprosthetic" means around the prosthesis, such that it 
was at least as likely as not that the veteran's service-
connected hip condition was a contributor to the cause of the 
fracture which led to the amputation.  The examiner further 
reported that it was unlikely that the amputation was a 
contributing factor to arteriosclerotic heart disease, which 
caused the veteran's death.  

A June 2004 note from Dr. B.J. Chiasson reports that he was a 
treating physician who was consulted to see the veteran on 
December 4, 2002 after he sustained a periprosthetic fracture 
to his right femur (thigh bone fracture immediately adjacent 
to right total hip arthroplasty).  Because of the veteran's 
age and medical status at the time of his injury, it was 
determined that an amputation would be performed, which was 
conducted on December 9, 2002.  It was Dr. Chiasson's opinion 
that because of the veteran's age and delicate medical 
status, surgical treatment of his injury could certainly be 
related to his decrease in overall health status and in his 
ultimate demise.  

While the Board acknowledges that the veteran was diagnosed 
with heart disease prior to the right above-the-knee 
amputation performed in December 2002, it finds that service 
connection for the cause of the veteran's death is warranted.  
The veteran's above-the-knee amputation of the right leg was 
related to his service-connected total right hip 
arthroplasty.  See 38 C.F.R. § 3.310(a).  As noted above, 
38 C.F.R. § 3.310(c) mandates that service connection be 
granted for ischemic heart disease or other cardiovascular 
disease developing in a veteran with a service-connected 
above the knee amputation of one leg.  Also as noted above, 
the term "develop" is defined, as to cause to expand or 
grow gradually.  

The Board acknowledges that the VA examiner found that it was 
unlikely the amputation was a contributing factor to 
arteriosclerotic heart disease, which caused the veteran's 
death.  See January 2004 VA opinion.  Dr. Chiasson, on the 
other hand, was of the opinion that because of the veteran's 
age and delicate medical status, surgical treatment of his 
fracture could certainly be related to his decrease in 
overall health status and in his ultimate demise.  See June 
2004 letter.  

In light of Dr. Chiasson's opinion, and taking into 
consideration the provisions of 38 C.F.R. § 3.310(c), the 
Board resolves all reasonable doubt in appellant's favor by 
finding that service connection for the cause of the 
veteran's death is warranted.  See 38 C.F.R. § 3.310(c) 
(2007).

With the Board's grant of service connection for the cause of 
the veteran's death, the appellant's alternative claim of 
entitlement to DIC under 38 U.S.C.A. § 1318 is rendered moot.  
Accordingly, the appeal as to this claim is dismissed as no 
benefit remains to be awarded and no controversy remains.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  As the 
claim for service connection for the cause of the veteran's 
death has been granted, and the claim for entitlement to DIC 
under 38 U.S.C.A. § 1318 has been rendered moot, no further 
notification or assistance is necessary, and deciding the 
appeal is not prejudicial to the appellant.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.

The appeal for DIC under the provisions of 38 U.S.C.A. § 1318 
is dismissed as moot.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


